Citation Nr: 1756810	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-16 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for vertigo, to include as secondary to the Veteran's service-connected hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of that hearing is of record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for COPD, bilateral ankle disabilities, and vertigo.  The Board apologies for further delay, however, additional development is required to decide the Veteran's claims.

The Veteran contends that his current COPD is due to asbestos exposure aboard the U.S.S. Guam.  A February 2012 VA examination of the Veteran's COPD did not include information regarding the Veteran's potential exposure to asbestos or review of the Veteran's private medical records.  VA must make all reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Additionally, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Remand is necessary to properly develop the Veteran's claim of asbestos exposure aboard the U.S.S. Guam, and afford the Veteran an adequate VA respiratory examination, to include review of the Veteran's private medical records and any information concerning the Veteran's exposure to asbestos.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I, 3; Barr, 21 Vet. App. at 312 (2007).  

Further, in a May 2017 Board hearing, the Veteran testified the he injured his left and right ankle while serving aboard the U.S.S. Guam.  The Board acknowledges the Veteran's private medical records do indicate a left and right ankle joint pain.  The Veteran's service treatment records are silent for complaints of or treatment for left and right ankle disabilities.  However, the Veteran contends his (STRs) are incomplete and some portion of his STRs are missing.  Further, the Veteran also contends that deck logs from the U.S.S. Guam would contain information regarding treatment of his claimed ankle injuries.  As noted above, the VA has a duty to assist the Veteran in obtaining evidence necessary to establish his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

In addition, the Veteran has not received VA examinations in connection with his claimed left and right ankle disabilities, or his claimed vertigo.  VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent / recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).  

At present the Veteran's medical records contain complaints of right and left ankle joint pain, and complaints of dizziness.  Additionally, the Veteran has provided testimony regarding the symptoms and onset of his current disabilities.   The Veteran has also testified to injuring his ankles while aboard the U.S.S. Guam, and that a hard helicopter landing, or his service-connected hearing loss and tinnitus are related to his claimed vertigo.  The record does not contain sufficient evidence to make a determination on the claim.  VA examinations are needed.  See McLendon, 20 Vet. App. at 81; see also 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any missing service treatment records from the Veteran's active service with the United States Navy from November 1963 to May 1967.  Negative responses must be documented.

2. Contact the appropriate institutions to request deck logs for the U.S.S. Guam during the Veteran's active service on the ship.  Negative responses must be documented.

3. Comply with VA's Adjudication Procedures Manual provisions addressing how to develop claims based on asbestos exposure.   

4. After completing steps 1 and 2, and associating any additional records obtained with the claims file, schedule the Veteran for an examination with an appropriate clinician for his claimed left and right ankle disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ankle disabilities began during active service or is related to an incident of service.  The examiner's attention is drawn to the Veteran's contention that he fell from a ladder in service and tore ligaments in his ankle.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

5. Schedule the Veteran for an examination with an appropriate clinician for his claimed vertigo disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide an opinion as to whether:

a. It is at least as likely as not (50 percent or greater probability) that the Veteran's vertigo began during active service or is related to an incident of service.  The examiner's attention is drawn to the Veteran's May 2017 hearing testimony were he asserts it was caused by a hard helicopter landing.  

b. Whether it is at least as likely as not that the Veteran's vertigo was proximately due to or the result of his service-connected hearing loss and/or tinnitus.

c. Whether it is at least as likely as not that the Veteran's vertigo was aggravated beyond its natural progression by his service-connected hearing and/or tinnitus.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

6. After completing steps 1, 2, and 3, schedule the Veteran for an examination with an appropriate clinician for his COPD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide an opinion as to whether:

a. It is at least as likely as not (50 percent or greater probability) that the Veteran's COPD began during active service or is related to an incident of service.

b. It is at least as likely as not (50 percent or greater probability) that the Veteran's COPD is related to the Veteran's claimed exposure to asbestos during his active service with the United States Navy.

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

